DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3 and 5-10 have been amended, claim 4 is cancelled, and claims 10-11 are withdrawn as directed to an unelected invention leaving claims 1-3 and 5-11 pending in the current application and claims 1-3 and 5-9 examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 was filed after the mailing date of the non-final Office action on March 3, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the patent citations 1 and 2 to Ballard and Ecer have been struck through as they were already considered and used as art in the previous office action. As such these references have been struck through to avoid duplication.

Claim Interpretation
	Applicant has amended the preamble to claim 1 to read “A densification under load assembly arranged for densification along at least one direction of compression”. The MPEP notes that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”, see MPEP 2111.02(II). As claim 1 already recites that the volume to be densified has a powdery See also MPEP 2114 concerning intended use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4673549 A of Ecer.
As to claim 1, Ecer discloses a process for manufacturing objects by consolidation of powdered materials capable of being consolidated in powder metallurgy processes where a shell is filled with a first powder composition of the type capable of being consolidated in powder metallurgy processes, the first powder composition having a predetermined compressibility ratio, the shell being placed inside a can so that space is located between the shell and the can; and Ecer discloses filling the space between the shell and the can with a second powder composition of the type capable of being consolidated in powder metallurgy processes, the 

    PNG
    media_image1.png
    335
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    609
    media_image2.png
    Greyscale


	Ecer also discloses where a die cavity is used to serve as a container for the shell and the powder surrounds the shell (Ecer, col 8 line 67 – col 9 line 1). Ecer discloses that the both the shell and the space outside the shell is filled with the powders in accordance with the principals described in the disclosure as this eliminates the need for a separate can (Ecer, col 9, lines 2-6) Thus Ecer discloses where the counter-form contains the totality of the volume to be densified where all the external surface of the volume to be densified has a complementary shape with the counter-form as by surrounding the shell, Ecer is disclosing where the entire external surface has a complementary counter-form by disclosing that powder surrounds the shell.

	As to claim 2, Ecer discloses where the variations in thickness are continuous (Ecer, Fig 3-4).
	
	As to claim 3, Ecer discloses where the counter-form and volume to be densified are distinct i.e. different shapes (Ecer, Fig 3-4). 

	As to claims 5 and 6, Ecer discloses that the space between the shell and the can is filled either by the same powder or another powder having substantially the same compressibility ration as the compressibility ratio of the powder of the manufactured part (Ecer, col 4, lines 13-17). As Ecer is disclosing using the same powder for both the volume and counter-form, the speed of densification would have to be the same

	As to claim 7, Ecer discloses where the first and second powder (the powder for the part and counter-form respectively) are different composition (Ecer, claim 3). 

	As to claim 8, Ecer discloses a plurality of deformable interface layers (shells, see Fig 4) will be interpreted as meeting the claim limitation as Ecer discloses distinct shells (interface layers) and counter-forms on both sides of the shell with compressed powder in-between (Ecer, Fig 4). Ecer discloses that the shells are in direct contact with one another as these shells are shown in direct contact (Ecer, Fig 4).  Thus Ecer is disclosing a plurality of deformable interface layers in a sequence which are in direct contact with one another.

	As to claim 9, Ecer discloses where the assembly has a plurality of volumes having variations in thickness along the direction of compression, a counter-form with a face facing at least one portion of the said volumes, and each of the said portions are separated by a deformable interface layer (Ecer, Fig 4). 

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. 
With respect to the objections to the drawings and specification, applicant’s amendments have cured the previous issues and therefore the objections are withdrawn.

With respect to the 112(b) rejections, applicant’s amendments to claim 1 and its dependents have cured the antecedent basis issue and those rejections are withdrawn. Further the cancellation of claim 4 and amendment to claim 8 have cured the 112(b) rejections 

With respect to the requirement of Restriction over Attia, as the restriction requirement was made final in the Non-Final Office Action mailed March 3, 2021, the arguments concerning the restriction and the art used in the unity of invention analysis are moot.

With respect to the 102 rejection over Tropical, applicant argues that this reference is not relevant to the present invention as it does not disclose a densification under load assembly arranged for densification along at least one direction of compression (Applicant’s remarks, pg. 12, first paragraph of D.2.). 
As noted in the claim interpretation section above, the preamble of the claims does not limit the apparatus. All the claim structurally requires is a powdery or porous volume to be densified (i.e. capable of being densified), a counter-form which is powdery or porous, and a deformable interface layer in-between the two. As Tropical discloses layers of sand, it is disclosing layers of powdery material that is capable of being densified as well as layers that can act as a counter-form and a deformable interface layer in-between the two. The method applied to the assembly is irrelevant to the analysis of whether the assembly possess the claimed features. As the sand is capable of densification, it met the claim limitations. 
However, amended claim 1 includes a limitation that the counter-form contains the totality of the volume where all of the external surface of the volume has a complementarity shape with the counter-form. As Tropical does not disclose where all of the external surface of the volume has a complementary shape of the counter-form, Tropical does not anticipate this limitation and the 102 rejection is withdrawn.

any material useful in conventional isostatic pressing techniques which is inert to the powder being pressed including powdered ceramics such as powdered glass and powdered metals, with the preferred application utilizing natural flake graphite (Ballard, col 2, lines 50-55). Thus, Ballad meets the claim limitation of the counter-form being a powdery and/or porous composition. 
However, amended claim 1 includes a limitation that the counter-form contains the totality of the volume where all of the external surface of the volume has a complementarity shape with the counter-form. As Ballad does not disclose where all of the external surface of the volume has a complementary shape of the counter-form, Ballad does not anticipate this limitation and the 102 rejection is withdrawn.

With respect to the 102 rejection over Ecer, applicant argues that the shell disclosed in Ecer is not deformable/flexible (Applicant’s remarks, pg. 15, section F.2). Applicant points to column 8, lines 45-51 of Ecer that there is virtually no or only very little shrinkage or distortion so that the lateral dimensions of the object as near net shape (Applicant’s remarks, pg. 16, section F.2). 
However, little is not equivalent to none. The instant claims merely require the at least one deformable interface layer being deformable in response to compression of the powdery and/or porous compositions. There is not a requirement of an amount of deformation. All applicant is requiring is a layer that is capable of deformation in response to pressure. Ecer clearly discloses a layer that is capable of deformation as Ecer discloses that the shell will be compressed but not bonded to the finished consolidated object (Ecer, col 8, lines 32-35). As such, the limitations are met by Ecer and the rejection is maintained.

Applicant is correct that the embodiment shown in Figures 3 and 4 does not show a powdery counter-form covering the entirety of the volume. However, as noted in the rejection above, Ecer discloses an embodiment where a die cavity is used to serve as a container for the shell and the powder surrounds the shell (Ecer, col 8 line 67 – col 9 line 1; emphasis added). As Ecer discloses the powder (i.e. counter-form in this case) surrounding the shell, Ecer discloses where the entirety of the external surface is covered by the counter-form and thus Ecer discloses the new limitations of claim 1 and the rejection is therefore maintained.

With respect to rejoinder of claims 10 and 11, as the elected invention of claims 1-3 and 5-9 is not currently allowable, the issue of rejoinder is not yet ripe for consideration. Applicant is encouraged to continue maintaining amendments in claim 10 to maintain the possibility of rejoinder at a later date. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733